Application Form
Glen Rose Petroleum Corporation
 
ABG Sundal Collier Norge ASA, Fax: +47 22 01 60 62
19 – [] June 2011
 
Glen Rose Petroleum Corporation, a company incorporated in the State of
Delaware, the United States (the “Company”), is proposing an offering (the
“Offering”) towards a limited number of certain professional investors in Norway
who are non-U.S. Persons of up to [amount] units (the “Units”) for a purchase
price of USD 0.45 per each Unit (the “Purchase Price”), provided that the
Company is not required to file a prospectus, application for such or other
similar documentation. Minimum subscription and allocation amount per investor
is the NOK equivalent to EUR 50,000. Expected use of proceeds from the Offering
is for (i) land purchase and leasing, (ii) drilling and completions, (iii)
laboratory work, (iv) Ryder Scott report and (v) working capital, as further
described in the Investor Presentation (as defined below). The completion of the
Offering is subject to conditions as mentioned in section 8 below, including
inter alia necessary corporate resolutions in the Company hereunder but not
limited to final approval by the Board of Directors (the “Board”). The Company
has engaged ABG Sundal Collier Norge ASA (the “Manager”) as Manager for the
Offering. It is only professional investors that are categorized by the Manager
as “Professional” investors that may apply for Shares in the Offering, as
further described in section 12 below. Each Unit comprises (i) 1 new common
share in the Company with a par value of USD 0.001 (a “Share”) and (ii) 1
warrant wich carries the right to have 1 new Share issued by the Company at the
subscription price of USD 0.45 per Share prior to the second anniversary of the
issue date (a “Warrant”). The properties of the Warrants are described in the
warrant certificate attached hereto as Appendix 2.
 
Investment in the Company and the Units involves significant risks.  Prospective
applicants are inter alia hereby informed that the Company in the promissory
notes (the “Promissory Notes”) issued by the Company in March 2010 has pledged
all its assets to the lenders in the Promissory Notes.  Prospective applicants
are informed that the Company is currently in several legal disputes, as further
described in the Risk Factors attached hereto. A non-exhaustive summary of risk
factors related to investments in the Company is attached hereto as Appendix 1.
The applicant is aware that the Units will be issued by the Company in
registered form as physical share and warrant certificates (as opposed to be
recorded in the Norwegian Central Securities Depository – VPS), that the
transferability of the Shares and Warrants comprising a Unit are restricted as
further described in section 4, and that Neither the Shares nor the Warrants are
subject to trading on any regulated market place and may never be so in the
future.
 
The application period will begin on 19 May 2011 and close on [ ] June 2011 at
17:30 (CET) (the “Application Period”). The Application Period may, without
notice to the applicants, close earlier, however not prior to 25 May 2011 at
17:30 (CET), and/or be extended by the Company at the Company’s discretion, on
one or more occasions, but shall not be extended longer than 29 July 2011 at
17:30 (CET). If the Application Period is changed, applicants will still be
bound by their applications for Units and the other dates referred to herein may
be changed accordingly.
 
Application guidance
Applications to participate in the Offering (an “Application”) shall be placed
by completing and signing this Application Form and delivering the same to the
Manager within the Application Period. By completing, signing and returning this
Application Form (including the Terms and Conditions of Application starting on
page 2 hereof including appendices and the Offering Documentation as defined
below) (collectively the “Agreement”) to the Manager, the undersigned (the
“Applicant”) confirms its request to purchase Units in accordance with this
Agreement, including the number of Units as stated in the table below. The
Application is irrevocable and cannot be withdrawn, cancelled or modified by the
Applicant after being received by the Manager. The Applicant irrevocably
undertakes to purchase the number of Units allocated to the Applicant in the
Offering (the “Allocated Units”) and irrevocably authorizes and instructs each
of the Manager and the Company, or any party as authorized and appointed by each
of them, to subscribe for Units allocated to the Applicant in the Offering with
the Applicant as beneficiary. Subject to any changes to the Application Period,
this Agreement must be in the possession of the Manager before the expiry of the
Application Period to be taken into account in connection with the allocation of
Units in the Offering. The Manager may, in its sole discretion, also accept
Applications placed by taped non-US originated phone or electronic
communications within the Application Period, provided that the Application is
subsequently confirmed by the execution of this Agreement before the end of the
Application Period. The Applicant bears the risk of any delay in the postal
communication, busy facsimiles, data problems or other communications failure or
delay preventing orders from being received by the Manager within the
Application Period. Note: In order to purchase Units, the Applicant must satisfy
the applicable requirements pursuant to the Norwegian Money Laundering Act of 6
March 2009 and the respective associated regulations.
 
Allocation and payment
The final number of Units to be issued by the Company in the Offering will be
determined by the Board following expiry of the Application Period. Notification
of allocation and payment instructions will be sent to the Applicant
electronically on or about [ ] June 2011, subject to any extension. The due date
for payment of the Purchase Price for the Allocated Units (the “Purchase
Amount”) will be specified in the payment instruction to the Applicant and is
expected to be on or about [ ] June 2011. Any Purchase Amount shall be paid into
an escrow account with the Manager, until closing of the Offering occurs as
further described in section 8 below. Overdue payments will be charged with
interest at a rate according to the Norwegian Act on Interest on Overdue
Payments of 17 December 1976 No. 100, currently being 9.00% p.a. If the
Applicant fails to comply with the terms of payment, each of the Manager and the
Company reserve the right to, in whole or in part, cancel the allocation,
allocate the Allocated Units to another purchaser and/or to re-sell all or part
of the Allocated Units for the Applicant’s account and risk on such terms and
such conditions as each of the Manager and/or the Company may decide pursuant to
applicable laws and regulations. The Applicant will be liable for any loss, cost
or expense suffered or incurred by the Company and/or the Manager as a result of
or in connection with such re-sale or the Applicant’s failure to make timely
payment, and the Applicant will also be liable to pay the Purchase Amount in
such event. Upon timely payment of the Purchase Amount, the Allocated Units are
expected to be delivered to the Applicant on or about [ ] June 2011,
contemporaneously with the release of funds to the Company.



SPECIFICATION OF APPLICATION
Number of Units applied for
For the use of the Manager
 

 
 
Applicant to sign Appendix 4 attached and return to Manager.
 
 
   
Application place and date
 
Binding signature
The Applicant must be of the age of majority. When signing on behalf of another
person, appropriate evidence of authority must be provided.

 
 
1

--------------------------------------------------------------------------------

 
 
DETAILS OF THE APPLICANT (MUST BE COMPLETED)
 
Applicant’s name
Contact person with the Applicant
Business address / Postal address
Company registration number /date of birth and national ID number
Telephone
Telefax and e-mail
Contact information for the Applicant’s custodian (if any)

 
 
Terms and Conditions of Application


The following terms and conditions apply to and constitute an integral part of
this Agreement between the Applicant, the Manager and the Company.


1.           Representations and Warranties/Risks


The Applicant is relying solely on publicly available information, the Investor
Presentation for the Company dated [ ] June 2011 (the “Investor Presentation”)
and this Agreement with appendices, which have been prepared in connection with
the Offering (all aforementioned Offering documentation collectively referred to
as the “Offering Documentation”), and has not relied on any further
representations, warranties, opinions, projections, financial or other
information or analysis supplied to it by any employee, director, officer,
advisor, agents or representative of the Company or the Manager, or any of their
respective affiliates (collectively the “Representatives”) other than included
in the Offering Documentation. The Applicant is expressly advised that an
investment in the Company entails significant risks, and the Applicant must read
the Offering Documentation carefully including the “Risk Factors” included
therein including the summary of certain risk factors in Appendix 1 hereof. In
addition to those risks, the Company asks you to take notice of the fact that,
by the Promissory Notes, the Company’s primary secured lender has the right to
nominate for the term of its indebtedness, and has nominated, a director (the
“Nominated Director”) to the Company’s board of directors, with a veto right
over certain major issues. Under the amended bylaws, the Nominated Director must
approve certain business decisions without regard to the vote of the other
Directors, including (i) the Company’s or Subsidiary’s annual budget (which has
been approved for 2010 – 2011); (ii) acquisition or disposition of material
assets, outside the ordinary course of business; (iii) formation or dissolution
of the Company or Subsidiary; (iv) expenditure of or incurring of an obligation
of $20,000 or more for a single purpose during any consecutive twelve month
period unless such expenditure has been approved in a budget approved by the
board of directors of the Company or Subsidiary (“single purpose” may include an
approved general plan of operations relating to oil and gas production and shall
not be a reference to the engagement of any single vendor in connection with
such approved general plan of operations relating to oil and gas production),
provided such expenditure has been approved in a budget approved by the board of
directors of the Company and Subsidiary, as applicable;  (v) open or close any
account with any financial institution; (vi) initiation or settlement of any
litigation, arbitration or judicial proceeding; and (vii) the issuance of any
equity of the Company or right to receive or acquire any equity of the Company,
or modification of any of the foregoing outstanding at any time.  The Nominated
Director bylaw provision ceases to be effective when the indebtedness is repaid.


When applying for Units in the Offering, the Applicant confirms that the
Applicant has had access to and read the Offering Documentation. The Applicant
has sufficient knowledge, sophistication and experience in financial and
business matters to be capable of evaluating the merits and risks of a decision
to invest in the Company by purchasing Units, and the Applicant is able to bear
the economic risk, and to withstand a complete loss of an investment in the
Units/the Company. The Applicant has had access to such financial and other
information concerning the Company and the Units as it deems necessary or
desirable in connection with the Application and purchase of Units, and has made
such investigation with respect thereto as it deems necessary. The Applicant has
made its own assessment of the Company, its business operations, the Units and
the terms of the Offering and has, to the extent deemed necessary by the
Applicant, consulted with its own independent advisors concerning the relevant
financial, operation, tax, legal, currency and other economic considerations
relating to its investment in the Units. The Applicant expressly recognizes that
the Units are being offered on the basis of this Agreement, the Offering
Documentation and publicly available information only and that no offering
prospectus has been published in connection with the Offering at the time of
Application or purchase. The Company has reporting obligations with the United
States Securities and Exchange Commission, and files inter alia annual and
quarterly financial reports that are publicly available at www.sec.gov. The
Applicant consents to the electronic delivery of the Offering Documentation.


2.           Use of Proceeds


Expected use of proceeds from the Offering is for (i) land purchase and leasing,
(ii) drilling and completions, (iii) laboratory work, (iv) Ryder Scott report
and (v) working capital, as further described in the Investor Presentation. The
Applicant is hereby made aware and accepts that the use of proceeds from the
Offering will not be sufficient capital for the Company on a continues basis,
may not be sufficient for the intended use and/or may be used for other purposes
than indicated herein in part or in full.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Restrictions for UK Applicants


Each U.K. Applicant confirms that it understands that the Offering has only been
communicated to persons who have the requisite professional experience,
knowledge and expertise in matters relating to investments and are “investment
professionals” for the purposes of Article 19(5) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (as amended); and only in
circumstances that do not result in an offer to the public (for the purposes of
102B of the Financial Services and Markets Act 2000 (“FSMA”)) or where, in
accordance with section 86(1) of FSMA, the requirement to provide an approved
prospectus in accordance with the requirement under section 85(1) FSMA does not
apply, and consequently the Applicant confirms that it understands that the
Units will be offered to or directed at only “qualified investors” for the
purposes of sections 86(1) of FSMA, or offered to or directed at fewer than 100
investors in the United Kingdom (in total, other than qualified investors), or
where the statutory minima are placed on the consideration or denomination of
Units that can be made available (all such persons being referred to as
“relevant persons”). Any application or subscription for the Units or any other
investment or investment activity in relation to the Units is available only to
relevant persons and will be engaged in only with relevant person, and any
person who is not a relevant person should not rely on this document.


4.           Transferability


The Applicant hereby confirms that it understands that the Units purchased and
subscribed for hereunder (including the respective Shares and Warrants) have not
and will not be registered under the U.S. Securities Act and are subject to
certain restrictions on transfer. The certificates will bear the following
restrictive legend:


"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED THEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE 1933 ACT) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT."


As further described in this section 4 and in Appendix 4, the Shares and the
Warrants issued in this Offering cannot be traded within the United States or to
U.S. Persons or to persons acquiring the securities for the account or benefit
of any U.S. person for a period of six months from the issue date. After this
date, the Shares and the Warrants may be traded within the United States and to
U.S. Persons to the extent permitted in accordance with Rule 144 under the 1933
Act. The Shares and Warrants may be traded to non-U.S. Persons outside the
United States from the date of issue provided that prior to the date that is six
months from the issue date, any purchaser (A) certifies that the purchaser is
not a U.S. person and is not acquiring the securities for the account or benefit
of any U.S person or is a U.S. person who purchased securities in a transaction
that did not require registration under the 1933 Act and (B) agrees to resell
such securities only in accordance with the provisions of Regulation S, pursuant
to a registration under the 1933 Act or pursuant to an applicable exemption from
registration and (C) agrees not to engage in hedging transactions with regard to
the securities unless in compliance with the 1933 Act. Certain of the Company’s
issued Shares have been registered with the United States Securities and
Exchange Commission and are publicly traded and quoted on the OTC Bulletin Board
in the United States (www.otcbb.com) under ticker symbol “GLRP.OB”. The Company
does not intend to register the Shares or the Warrants issued in this Offering
with the United States Securities and Exchange Commission, and no guarantees can
be made that there will be a public market for the Shares or the Warrants issued
in this Offering.


5.           Corporate Governance


The Company is incorporated in the State of Delaware, the United States and
subject to legislation of the State of Delaware, the United States and the
provisions of the Company’s certificate of incorporation, certificate of merger
with United Heritage and bylaws. Such legislation and provisions are
significantly different from companies incorporated in Norway. It cannot be
excluded that Applicants will be afforded less protection as shareholders in the
Company than what would otherwise be the case for a company incorporated in
Norway. It is also referred to the veto rights for the Nominated Director as
further described in section 1 above. Currently, the Company does not satisfy
its bylaws’ requirements for independent directors. The Company is in the
process of rectifying this non-compliance.


6.           Disclaimer


By placing an Application pursuant to this Agreement, the Applicant irrevocably
confirms that it understands and expressly agrees that it is applying for Units
on the basis that:
(1)           The Company and Manager, and their respective Representatives,
expressly disclaims any liability whatsoever towards the Applicant in connection
with the Offering.
(2)           The Company and the Manager, and their respective Representatives,
make no undertaking, representation or warranty, express or implied, to the
Applicant regarding the accuracy or completeness of the information (whether
written or oral and whether included in the Offering Documentation or
elsewhere), concerning the Company or the Offering received by the Applicant
whether such information was received through the Manager, the Company, their
respective Representatives, or otherwise. The Applicant acknowledges that no due
diligence has been performed by the Manager in relation to the Offering, and
that the Manager has not independently verified any of the information in the
Offering Documentation.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Allocation criteria


Allocation will be made at the sole discretion of the Board taking into account,
inter alia, factors such as perceived investor quality, size and timeliness of
Application. The Board reserves the right to limit the total number of
Applicants to whom Units will be issued by applying appropriate criteria,
including but not limited to drawing lots and deletion of Applications. The
Company reserves the right, at its sole discretion, to reject and/or reduce any
and all Applications, in whole or in part, or to cancel the Offering, and to
treat incorrect, incomplete and delayed Applications as valid. No Applicant will
be allocated Units in the Offering with an aggregate purchase price equivalent
to less than EUR 50,000.


8.           Conditions for completion of the Offering


The completion of the Offering is conditional upon (i) the corporate resolutions
of the Company required to implement the Offering, including approval by the
Board, (ii) that any rights of first refusal, or similar rights, to purchase the
Shares or Warrants to be issued in the Offering have either lapsed or been
waived, (iii) payment of the Purchase Amount for all the Applicants against
delivery of the Units to the Applicants, (iv) the Company obtaining a waiver
from Iroquois Capital Opportunity Fund, LP with respect to the Company’s
non-compliance with its bylaws regarding the number of independent directors,
and (v) legal opinion by the Company’s counsel issued to the Applicants, to the
satisfaction of the Manager, that a) the Company is in good legal standing, b)
any rights of first refusal, or similar rights, to purchase the Shares or
Warrants to be issued in the Offering have either lapsed or been waived, c) the
Company has obtained a valid waiver as described in (iv) above, and d) the
Shares and Warrants to be issued in the Offering are validly and legally issued
and duly evidenced by Share and Warrant certificates to be delivered to the
Applicants contemporaneously with the closing.


9.           Duration of the Agreement


If the conditions for completion of the Offering, as described in section 8
above, have not been satisfied within 29 July 2011, this Agreement shall cease
to be binding for the Applicant, the Company and the Manager.


10.           Confidentiality


The offer to participate in the Offering is personal and cannot be forwarded or
made known to any third party. The Applicant hereby undertakes to keep the
contents of this Agreement, the Offering Documentation and any information made
available pursuant to it confidential, including but not limited to the fact
that any agreement has been entered into, until the information has been duly
announced by the Company.


The Applicant hereby authorizes each of the Company and the Manager to produce
this Agreement or a copy hereof to any party in any administrative or legal
proceedings or official inquiry with respect to matters covered hereby.


11.           Reporting requirements to the Applicant


Applicants becoming directly or indirectly owner of 5% or more of the Company’s
Shares will be required to file an ownership report to the United States
Securities and Exchange Commission. There are further ownership filing
requirements to the United States Securities and Exchange Commission for higher
ownership levels.


12.           Regulatory issues


In accordance with the Norwegian Securities Trading Act, the Manager must
categorize all new customers in one of three customer categories; Eligible
counterparties, Professional and Non-professional clients. All investors that
are applying for Units under the Offering and which are not existing client of
the Manager will be categorized as Non-professional clients unless otherwise is
communicated in writing by the Manager. It is only professional investors that
are categorized by the Manager as “Professional” investors that may apply for
Units in the Offering. If prospective investors are not categorized as
“Professional” by the Manager, the Applicant can by written request ask to be
categorized as a Professional client if it fulfils the relevant provisions of
the Norwegian Securities Trading Act. For further information about the
categorization the Applicant may contact the Manager. The Manager will treat the
Application as an execution-only instruction from the Applicant to apply for
Units in the Offering, since the Manager is not in the position to determine
whether the Application for Units is suitable or not for the Applicant. Hence,
the Applicant will not benefit from the corresponding protection of the relevant
conduct of business rules in accordance with the Norwegian Securities Trading
Act.


The Applicant acknowledges that under the Norwegian Securities Trading Act (and
the Norwegian Commercial Banks Act) there is a duty of secrecy between the
different units within the Manager as well as between the Manager and the rest
of the entities in its respective group. This may entail that other employees of
the Manager or of the Manager’s group may have information that may be relevant
to the Applicant, but which the Manager will not have access to.


The Manager is an investment firm, offering a broad range of investment
services. In order to ensure that assignments undertaken in the Manager’s
corporate finance departments are kept confidential, the Manager’s other
activities, including analysis and stock broking, are separated from their
corporate finance departments by Chinese walls. The Applicant acknowledges that
Manager’s analysis and stock broking activity may act in conflict with the
Applicant's interests with regard to transactions of the Units as a consequence
of such Chinese walls.
 
 
4

--------------------------------------------------------------------------------

 
 
In order to apply for Units pursuant to the Agreement, the Applicant must
satisfy the applicable requirements of the Norwegian Money Laundering Act of 6
March 2009 no. 11 and associated regulations. Applicants who are not registered
as clients with the Manager must therefore complete the Manager’s Customer
Registration Forms and send it to the Manager immediately by fax or email in
order to be considered for an allocation of Units in the Offering. Such Forms
may be obtained by contacting the Manager.


13.           Liability


The authorization and instruction to subscribe for Units granted to the Company
and the Manager (or those authorised and appointed by them) under this Agreement
is irrevocable and without reservations, and the Applicant is obligated to
indemnify the Company and the Manager for any demands and/or claims connected to
the execution of the authorization and instruction. The Company and the Manager
hereby expressly disclaims any liability whatsoever towards the Applicant in
connection with the Offering, including with respect to this authorization and
instruction to subscribe for Units.


14.           Authority


The Applicant has full power and authority to execute and deliver this Agreement
and to apply for and purchase Units and is authorized to pay all amounts it has
committed to pay subject to the satisfaction of the terms stated herein for
completion of the Offering.


The Applicant’s obligation to pay for the Allocated Units shall apply even if
the Applicant should not have the right to apply for and/or purchase the
Allocated Units. In such event, the Applicant shall nonetheless pay the Purchase
Amount, and shall notify the Company as to whom the Allocated Units shall be
delivered.


15.           Assignment


The representations, confirmations, acknowledgements and waivers given by the
Applicant in this Agreement (including those relating to governing law and
jurisdiction) are given for the benefit of each of the Company, the Manager, and
their respective Representatives, and are intended to be enforceable by each of
the Company, the Manager, and their respective Representatives, without the
prior consent of any other party hereto.


The Applicant may not assign or novate this Agreement without the prior written
consent of the Company (which the Company may refuse at its absolute
discretion).


16.           Contract rights


There are no warranties, assurances, covenants or undertakings (express,
implied, statutory or otherwise) given by or on behalf of the Company and/or the
Manager, and/or their respective Representatives, other than those expressly set
forth, described or referred to in this Agreement and the Applicant acknowledges
that it has not been induced to enter into this Agreement by any representation,
warranty or undertaking not expressly incorporated herein. All warranties
implied by law are hereby waived.


Without prejudice to the generality of the above clause, the Applicant shall not
have any claim or remedy in respect of any form of misrepresentation or any
untrue statement (whether negligent or otherwise and whether made at any time
prior to expiry of the Application Period and/or in this Agreement).
 
17.           Waiver


Each party agrees that no failure or delay by the other party in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.


18.           Entire Agreement


This Agreement contains the entire agreement between the Applicant, the Company
and the Manager relating to the subject matter of this Agreement, and supersedes
all prior written or oral discussions, negotiations and agreements among them
regarding such matters. Otherwise than provided herein, no modifications of this
Agreement or waiver of the terms and conditions hereof will be binding upon the
Applicant, the Company and/or the Manger unless approved in writing by each of
the Applicant, the Company and the Manager.


Notwithstanding that any term of this Agreement may be or become enforceable by
a person who is not a party to it, the terms of this Agreement or any of them
may be varied, amended or modified or this Agreement may be suspended, cancelled
or terminated by agreement in writing between the parties or this Agreement may
be rescinded (in each case), without the consent of any such third party.


19.           Governing law


This Agreement shall be governed by, and construed in accordance with, Norwegian
Law.
 
 
5

--------------------------------------------------------------------------------

 
 
In relation to any legal action or proceedings to be taken, arising out of or in
connection with this Agreement (“Proceedings”), each of the Company, the Manager
and the Applicant irrevocably submits to the exclusive jurisdiction of the
Norwegian courts with Oslo District Court as legal venue, and waives any
objections to Proceedings in such courts on the grounds of venue or on the
grounds that Proceedings have been brought in an inappropriate forum.


If any provision of this Agreement shall, for any reason, be adjudged by any
court of competent jurisdiction to be invalid or unenforceable, such judgment
shall not affect, impair or invalidate the remainder of this Agreement but shall
be confined in its operation to the provision of this Agreement directly
involved in the controversy in which such judgment shall have been rendered.






[date] 2011




Glen Rose Petroleum
Corporation                                                                                     ABG
Sundal Collier Norge ASA
 
 
6

--------------------------------------------------------------------------------

 
 
Appendix 1
Risks Relating to Our Business


We have a history of losses which may continue, which may negatively impact our
ability to achieve our business objectives.


We incurred net losses of $2,509,790 and $2,181,974 for the years ended March
31, 2010 and 2009, respectively. Our net loss for the nine months ended December
31, 2010 increased to $3,537,937, as compared to a net loss of $984,268 for the
nine months ended December 31, 2009. We cannot assure you that we can achieve or
sustain profitability on a quarterly or annual basis in the future. Our
operations are subject to the risks and competition inherent in the
establishment of a business enterprise. There can be no assurance that future
operations will be profitable. Revenues and profits, if any, will depend upon
various factors, including whether we will be able to continue expansion of our
revenue. We may not achieve our business objectives and the failure to achieve
such goals would have an adverse impact on us.


We do not have sufficient revenues to fund our current operations.


UHC Petroleum Corporation does not earn enough money from our oil and gas sales
to pay its operating expenses. Due to our substantial losses and our working
capital deficit, we may be unable to continue as a going concern. If we do not
obtain additional capital, we will be required to severely curtail, or to
completely cease operations. There is no assurance that such additional capital
will be available or will be available on acceptable terms.


Potential dilution of shareholders.


We may require additional capital in connection with financing of new
capital-intensive projects, working capital or other purposes in the future. In
addition, we may incur unanticipated liabilities or expenses. If we issue shares
in the future, such issuance may result in the then existing shareholders of the
company sustaining dilution to their relative proportion of the equity of the
company.


Shareholders in various jurisdictions may be prevented, pursuant to applicable
law, company resolutions, contractual obligations or otherwise, from receiving,
trading or exercising pre-emptive rights for new shares or any right to
participate in offering of securities by the company. If such shareholders are
not able to receive, trade, or exercise pre-emptive rights or other rights
granted in respect of their securities issued by the company in any rights
offering or other placements by the company, they may not receive the economic
benefit of such rights and their proportional ownership interests in the company
may be diluted.


Our independent auditor, has included in its report on our financial statements
a paragraph stating that that we may be unable to continue as a going concern.


We have experienced net losses and negative cash flows from operations. We
sustained a net loss of $2,509,790 for fiscal year ended March 31, 2010. Our net
loss for the nine months ended December 31, 2010 increased to $3,537,937, as
compared to a net loss of $984,268 for the nine months ended December 31, 2009.
We have an accumulated deficit of $54,480,496 as at December 31, 2010. We sold
most of our proved reserves in 2007 and we currently do not have significant
revenue producing assets. In addition, we have limited capital resources. All of
these factors raise substantial doubt about our ability to continue as a going
concern. The financial statements included in this report do not include any
adjustments that might result from the outcome of these uncertainties. As noted
in an explanatory paragraph in the report of our independent certified public
accountants, on our consolidated financial statements for the year ended
March 31, 2010 these conditions have raised substantial doubt about our ability
to continue as a going concern.


Natural gas and oil drilling is a speculative activity and involves numerous
risks and substantial and uncertain costs that could adversely affect us.


An investment in us should be considered speculative due to the nature of our
involvement in the exploration for, and the acquisition, development and
production of, oil and natural gas in North America. Oil and gas operations
involve many risks, which even a combination of experience and knowledge and
careful evaluation may not be able to overcome. There is no assurance that
commercial quantities of oil and natural gas will be discovered or acquired by
us.


We depend on successful exploration, development and acquisitions to maintain
reserves and revenue in the future.


Acquisitions of crude oil and natural gas issuers and crude oil and natural gas
assets are typically based on engineering and economic assessments made by
independent engineers and our own assessments. These assessments will include a
series of assumptions regarding such factors as recoverability and marketability
of crude oil and natural gas, future prices of crude oil and natural gas and
operating costs, future capital expenditures and royalties and other government
levies which will be imposed over the producing life of the reserves. Many of
these factors are subject to change and are beyond our control. In particular,
the prices of and markets for oil and natural gas products may change from those
anticipated at the time of making such assessment. In addition, all such
assessments involve a measure of geologic and engineering uncertainty that could
result in lower production and reserves than anticipated. Initial assessments of
acquisitions may be based on reports by a firm of independent engineers that are
not the same as the firm that we use for our year-end reserve evaluations.
Because each of these firms may have different evaluation methods and
approaches, these initial assessments may differ significantly from the
assessments of the firm used by us.
 
 
7

--------------------------------------------------------------------------------

 
 
In addition, our review of records and properties of potential acquisitions may
not necessarily reveal existing or potential problems, nor will we necessarily
become sufficiently familiar with the properties before we acquire them to
assess fully their deficiencies and potential. Environmental problems, such as
soil or ground water contamination, are not necessarily observable even when an
inspection on a well is undertaken and even when problems are identified, we may
often assume certain environmental and other risks and liabilities in connection
with acquired properties.


We have substantial capital requirements that, if not met, may hinder our
operations.


If we have insufficient revenues, we may have limited ability to expend the
capital necessary to undertake or complete future drilling programs. There can
be no assurance that debt or equity financing, or cash generated by operations
will be available or sufficient to meet these requirements or for other
corporate purposes, or if debt or equity financing is available, that it will be
on terms acceptable to us. Moreover, future activities may require us to alter
our capitalization significantly. Our inability to access sufficient capital for
our operations could have a material adverse effect on our financial condition,
results of operations or prospects.


Because we are small and have limited access to additional capital, we may have
to limit our exploration activity, which may result in a loss of investment.


We have a small asset base and limited access to additional capital.
Accordingly, we must limit our exploration activity. As such, we may not be able
to complete an exploration program that is as thorough as our management would
like. In that event, existing reserves may go undiscovered. Without finding
reserves, we cannot generate revenues and investors may lose their investment.
 
We must estimate our proved oil and gas reserves and the estimated future net
cash flows from the reserves. These estimates may prove to be inaccurate.


This annual report on Form 10-K contains estimates of our proved oil and gas
reserves and the estimated future net cash flows from such reserves. These
estimates are based upon various assumptions, including assumptions required by
the Securities and Exchange Commission relating to oil and gas prices, drilling
and operating expenses, capital expenditures, taxes and availability of funds.
The process of estimating oil and natural gas reserves is complex. This process
requires significant decisions and assumptions in the evaluation of available
geological, geophysical, engineering and economic data for each reservoir and is
therefore inherently imprecise. Additionally, our interpretations of the rules
governing the estimation of proved reserves could differ from the interpretation
of staff members of regulatory authorities resulting in estimates that could be
challenged by these authorities.


Actual future production, oil and natural gas prices, revenues, taxes,
development expenditures, operating expenses and quantities of recoverable oil
and gas reserves will most likely vary from those estimated. Any significant
variance could materially affect the estimated quantities and present value of
reserves set forth in this Annual Report and the information incorporated by
reference. Our properties may also be susceptible to hydrocarbon drainage from
production by other operators on adjacent properties. In addition, we may adjust
estimates of proved reserves to reflect production history, results of
exploration and development, prevailing oil and natural gas prices and other
factors, many of which are beyond our control.


Our business plan anticipates that we will be able to develop our oil and gas
properties. The cost to develop our oil properties is significant, and, to date,
we have been unable to do so due to our lack of funds. Unless we can develop our
oil properties, our revenues and results of operations will be adversely
affected.


We believe that our properties have significant reserves of oil. However, we
have not had the funds to fully exploit these resources. The costs associated
with the development of oil and gas properties, including engineering studies,
equipment purchase or leasing and personnel costs, are significant. In order to
become profitable we must enhance our oil production, which means that we must
drill and/or recomplete more wells. In order to accomplish this, we must find
additional sources of capital. There is no assurance that such additional
capital will be available or will be available on acceptable terms.


Even if we fully develop our oil properties, we may not be profitable. Our
inability to operate profitably will adversely affect our business.


We have assumed that once we fully develop our oil properties we will be
profitable. However, even if we were able to fully develop our properties, there
is no guarantee that we would achieve profitability. Our reserves may prove to
be lower than expected, production levels may be lower than expected, the costs
to exploit the oil may be higher than expected, new regulations may adversely
impact our ability to exploit these resources and the market price for crude oil
may be lower than current prices.


We also face competition from other oil companies in all aspects of our
business, including obtaining oil leases, marketing oil, and obtaining goods,
services and labor to exploit our resources. Many of our competitors have
substantially larger financial and other resources than we have, and we may not
be able to successfully compete against them. Competition is also presented by
alternative fuel sources, which may be more efficient and less costly and may
result in our products becoming less desirable.


We cannot control the activities on properties we do not operate and are unable
to ensure their proper operation and profitability.


We do not operate some of the properties in which we have an interest. As a
result, we have limited ability to exercise influence over, and control the
risks associated with, operations of these properties. The failure of an
operator of our wells to adequately perform operations, an operator’s breach of
the applicable agreements or an operator’s failure to act in ways that are in
our best interests could reduce our production and revenues. The success and
timing of our drilling and development activities on properties operated by
others therefore depend upon a number of factors outside of our control,
including the operator’s timing and amount of capital expenditures, expertise
and financial resources, inclusion of other participants in drilling wells and
use of technology.
 
 
8

--------------------------------------------------------------------------------

 
 
The development and exploitation of oil properties is subject to many risks that
are beyond our control. The occurrence of any of these events could have a
material adverse effect on our business and results of operations.


Our crude oil drilling and production activities are subject to numerous risks,
many of which are beyond our control. These risks include the following:



 
·
that no commercially productive crude oil reservoirs will be found;
 
·
that crude oil drilling and production activities may be shortened, delayed or
canceled; and
 
·
that our ability to develop, produce and market our reserves may be limited by
title problems, weather conditions, compliance with governmental requirements,
and mechanical difficulties or shortages or delays in the delivery of drilling
rigs and other equipment.

 
We cannot assure you that the new wells we drill, or the wells that are
currently in existence, will be productive or that we will recover all or any
portion of our investment in them. Drilling for crude oil and natural gas may be
unprofitable. Dry holes and wells that are productive but do not produce
sufficient net revenues after drilling, operating and other costs are
unprofitable.


Our industry also experiences numerous operating risks. These operating risks
include the risk of fire, explosions, blow-outs, pipe failure, abnormally
pressured formations and environmental hazards. Environmental hazards include
oil spills, natural gas leaks, ruptures or discharges of toxic gases. If any of
these industry operating risks occur, we could sustain substantial losses.
Substantial losses also may result from injury or loss of life, severe damage to
or destruction of property, clean-up responsibilities, regulatory investigation
and penalties and suspension of operations.


Any of these events could adversely affect our business.


We may not have enough insurance to cover all of the risks we face. If our
insurance coverage is inadequate to pay a claim, we would be responsible for
payment. The requirement that we pay a significant claim would materially,
adversely impact our financial condition and results of operations.


In accordance with customary industry practices, we maintain insurance coverage
against some, but not all, potential losses in order to protect against the
risks we face. We may elect not to carry insurance if our management believes
that the cost of available insurance is excessive relative to the risks
presented. In addition, we cannot insure fully against pollution and
environmental risks. The occurrence of an event not fully covered by insurance
which we may be required to pay could have a material adverse effect on our
financial condition and results of operations.


Oil and natural gas prices are highly volatile in general and low prices
negatively affect our financial results.


Our revenue, profitability, cash flow, future growth and ability to borrow funds
or obtain additional capital, as well as the carrying value of our properties,
are substantially dependent upon prevailing prices of oil and natural gas.
Historically, the markets for oil and natural gas have been volatile, and such
markets are likely to continue to be volatile in the future. Prices are subject
to wide fluctuation in response to relatively minor changes in the supply of and
demand for oil and natural gas, market uncertainty and a variety of additional
factors that are beyond our control. These factors include the level of consumer
product demand, weather conditions, domestic and foreign governmental
regulations, the price and availability of alternative fuels, political
conditions, the foreign supply of oil and natural gas, the price of foreign
imports and overall economic conditions. While we attempt to mitigate price
volatility when we can by acquiring “puts” to protect our prices, we cannot
assure you that such transactions will reduce the risk or minimize the effect of
any decline in oil or natural gas prices. Any substantial or extended decline in
the prices of or demand for oil or natural gas would have a material adverse
effect on our financial condition and results of operations.


Government regulation and liability for environmental matters may adversely
affect our business and results of operations.


Oil and natural gas operations are subject to various federal, state and local
government regulations, which may be changed from time to time. Matters subject
to regulation include discharge permits for drilling operations, drilling bonds,
reports concerning operations, the spacing of wells, unitization and pooling of
properties and taxation. From time to time, regulatory agencies have imposed
price controls and limitations on production by restricting the rate of flow of
oil and natural gas wells below actual production capacity in order to conserve
supplies of oil and natural gas. There are federal, state and local laws and
regulations primarily relating to protection of human health and the environment
applicable to the development, production, handling, storage, transportation and
disposal of oil and natural gas, by-products thereof and other substances and
materials produced or used in connection with oil and natural gas operations.
Furthermore, we may be liable for environmental damages caused by previous
owners of property we purchase or lease. As a result, we may incur substantial
liabilities to third parties or governmental entities. We are also subject to
changing and extensive tax laws, the effects of which cannot be predicted. While
the regulations governing our industry have not had a material adverse effect on
our operations to date, the implementation of new laws or regulations, or the
modification of existing laws or regulations, could have a material adverse
effect on us.
 
 
9

--------------------------------------------------------------------------------

 
 
We may not be able to replace production with new reserves.


In general, the volume of production from oil and gas properties declines as
reserves are depleted. The decline rates depend on reservoir characteristics.
Our aggregate reserves will decline as they are produced unless we acquire
properties with proved reserves or conduct successful development and
exploration drilling activities. Our future natural gas and oil production is
highly dependent upon our level of success in finding or acquiring additional
reserves.


Our lack of diversification will increase the risk of an investment in us, and
our financial condition and results of operations may deteriorate if we fail to
diversify.


Our current business focus is on the oil and gas industry in a limited number of
properties in Texas. Larger companies have the ability to manage their risk by
diversification. However, we currently lack diversification, in terms of both
the nature and geographic scope of our business. As a result, we will likely be
impacted more acutely by factors affecting our industry or the region in which
we operate than we would if our business were more diversified, enhancing our
risk profile.


We face strong competition from other oil and gas companies.


We encounter competition from other oil and gas companies in all areas of our
operations, including the acquisition of exploratory prospects and proven
properties. Our competitors include major oil and gas companies and numerous
independent oil and gas companies, individuals and drilling and income programs.
Many of our competitors have been engaged in the oil and gas business much
longer than we have and possess substantially larger operating staffs and
greater capital resources than us. These companies may be able to pay more for
exploratory projects and productive oil and gas properties and may be able to
define, evaluate, bid for and purchase a greater number of properties and
prospects than our financial or human resources permit. In addition, these
companies may be able to expend greater resources on the existing and changing
technologies that we believe are and will be increasingly important to attaining
success in the industry. Such competitors may also be in a better position to
secure oilfield services and equipment on a timely basis or on favorable terms.
We may not be able to conduct our operations, evaluate and select suitable
properties and consummate transactions successfully in this highly competitive
environment.
 
Current global financial conditions have been characterized by increased
volatility which could have a material adverse effect on our business,
prospects, liquidity and financial condition.


Current global financial conditions and recent market events have been
characterized by increased volatility and the resulting tightening of the credit
and capital markets has reduced the amount of available liquidity and overall
economic activity. There can be no assurance that debt or equity financing, the
ability to borrow funds or cash generated by operations will be available or
sufficient to meet or satisfy our initiatives, objectives or requirements. Our
inability to access sufficient amounts of capital on terms acceptable to us for
our operations could have a material adverse effect on our business, prospects,
liquidity and financial condition.


The potential profitability of oil and gas properties depends upon factors
beyond our control.


The potential profitability of oil and gas properties is dependent upon many
factors beyond our control. For instance, world prices and markets for oil and
gas are unpredictable, highly volatile, potentially subject to governmental
fixing, pegging, controls, or any combination of these and other factors, and
respond to changes in domestic, international, political, social, and economic
environments. Additionally, due to worldwide economic uncertainty, the
availability and cost of funds for production and other expenses have become
increasingly difficult, if not impossible, to project. These changes and events
may materially affect our financial performance. In addition, a productive well
may become uneconomic in the event that water or other deleterious substances
are encountered which impair or prevent the production of oil and/or gas from
the well. In addition, production from any well may be unmarketable if it is
impregnated with water or other deleterious substances. These factors cannot be
accurately predicted and the combination of these factors may result in us not
receiving an adequate return on invested capital.


Seasonal weather conditions and other factors could adversely affect our ability
to conduct drilling activities.


Our operations could be adversely affected by seasonal weather conditions and
wildlife restrictions on federal leases. In some areas, certain drilling and
other oil and gas activities can only be conducted during limited times of the
year, typically during the summer months. This would limit our ability to
operate in these areas and could intensify competition during those times for
drilling rigs, oil field equipment, services, supplies and qualified personnel,
which may lead to periodic shortages. These constraints and the resulting
shortages or high costs could delay our operations and materially increase our
operating and capital costs, which could have a material adverse effect upon us
and our results of operations.


If we are unable to retain qualified managerial and field personnel having
experience in oil and gas exploration, we may not be able to continue our
operations.


Our success depends to a significant extent upon the continued services of our
directors and officers and, in particular, Ruben Alba, Chief Operations Officer
and Sam Smith, Chief Geologist. Loss of the services of either of these persons
could have a material adverse effect on our growth, revenues, and prospective
business. We have not and do not expect to obtain key man insurance on our
management. In addition, in order to successfully implement and manage our
business plan, we will be dependent upon, among other things, successfully
recruiting qualified managerial and field personnel having experience in the oil
and gas exploration business. Competition for qualified individuals is intense.
There can be no assurance that we will be able to find, attract and retain
existing employees or that we will be able to find, attract and retain qualified
personnel on acceptable terms.
 
 
10

--------------------------------------------------------------------------------

 
 
The marketability of natural resources will be affected by numerous factors
beyond our control.


The markets and prices for oil and gas depend on numerous factors beyond our
control. These factors include demand for oil and gas, which fluctuate with
changes in market and economic conditions, and other factors, including: 



 
·
worldwide and domestic supplies of oil and gas;
 
·
actions taken by foreign oil and gas producing nations;
 
·
political conditions and events (including instability or armed conflict) in
oil-producing or gas-producing regions;
 
·
the level of global and domestic oil and gas inventories;
 
·
the price and level of foreign imports;
 
·
the level of consumer demand;
 
·
the price and availability of alternative fuels;
 
·
the availability of pipeline or other takeaway capacity;
 
·
weather conditions;
 
·
domestic and foreign governmental regulations and taxes; and
 
·
the overall worldwide and domestic economic environment.



Significant declines in oil and gas prices for an extended period may have the
following effects on our business:



 
·
adversely affect our financial condition, liquidity, ability to finance planned
capital expenditures and results of operations;
 
·
cause us to delay or postpone some of our capital projects;
 
·
reduce our revenues, operating income and cash flow; and
 
·
limit our access to sources of capital.



We may have difficulty distributing our oil and gas production, which could harm
our financial condition.


In order to sell the oil and gas that we are able to produce, we may have to
make arrangements for storage and distribution to the market. We will rely on
local infrastructure and the availability of transportation for storage and
shipment of our products, but infrastructure development and storage and
transportation facilities may be insufficient for our needs at commercially
acceptable terms in the localities in which we operate. This situation could be
particularly problematic to the extent that our operations are conducted in
remote areas that are difficult to access, such as areas that are distant from
shipping and/or pipeline facilities. These factors may affect our ability to
explore and develop properties and to store and transport our oil and gas
production and may increase our expenses. Furthermore, weather conditions or
natural disasters, actions by companies doing business in one or more of the
areas in which we will operate, or labor disputes may impair the distribution of
oil and/or gas and in turn diminish our financial condition or ability to
maintain our operations.


Litigation risk


In 2008 we entered into a Farm-In Farm-Out agreement with an Australian company,
WHL Energy Ltd, under which it was to invest a maximum $2,500,000 for 100% of
the costs of development of 2,536 acres of the Wardlaw lease and earn upon
completion of that investment a 50% working interest in the 2,536 acres to a
depth no greater than 600 feet (the “Acreage“), all governed by the Join t
Operating Agreement (“JOA“).  WHL Energy Ltd funded only the first $1,500,000
and then elected not to fund the remaining balance of $1,000,000. The agreement
allowed for this eventuality and provides that we assign a 50% working interest
in the Acreage to WHL Energy Ltd., and that we may terminate the agreement and
have no further obligation to WHL Energy Ltd. except pursuant to the JOA.  Under
the JOA, as and when we decides to develop the Acreage above 600 feet, WHL
Energy Ltd. will be entitled to participate for its 50% working interest, pay
its share of all costs and receive a 50% share of all net revenues derived from
such development on a well by well basis.  However, should WHL elect not to
participate in any well, the JOA provides for substantial risk penalties that
require WHL Energy Ltd. to relinquish its interest in the non-consent well(s)
until recovery of 300%-500% of all development and operating expenses. We
continue to be the operator under the JOA and are entitled to a monthly overhead
fee per well. In December 2010 we become aware that WHL Energy Ltd may  file a
law suit against us with an anticipated claim for repayment of the USD
1,500,000. At present we have not received any law suit from WHL Energy Ltd.


CREDIT CONCENTRATION RISK


We produce a raw commodity. Currently one purchaser buys 100% of our production.
Although we believe that other purchasers are available for our production, this
has not yet developed and we are subject to the risk of the purchaser’s solvency
relating to outstanding balances. Although the purchaser has historically timely
paid and we have no information that would indicate that it would be unable to
continue paying in the future, there are no assurances that this will continue.
Any disruption in payments from the purchaser would materially and adversely
affect our results, business condition and ability to continue as a going
concern.
 
 
11

--------------------------------------------------------------------------------

 
 
Our significant shareholders may have substantial influence over our business
and affairs.


As of December 31, 2010, management and Blackwood Ventures LLC beneficially
owned greater than 30% of our issued and outstanding shares of common stock. As
a result, these insiders will have substantial influence over the outcome of
certain matters requiring shareholder approval, including the power to, among
other things:



 
·
amend our articles of incorporation;
 
·
elect and remove our directors and control the appointment of our senior
management; and
 
·
prevent our ability to be acquired and complete other significant corporate
transactions.



Oil and gas operations are subject to comprehensive regulation which may cause
substantial delays or require capital outlays in excess of those anticipated,
causing an adverse effect on us.


Oil and gas operations are subject to federal, state, provincial and local laws
relating to the protection of the environment, including laws regulating removal
of natural resources from the ground and the discharge of materials into the
environment. Oil and gas operations are also subject to federal, state,
provincial and local laws and regulations which seek to maintain health and
safety standards by regulating the design and use of drilling methods and
equipment. Various permits from government bodies are required for drilling
operations to be conducted; no assurance can be given that such permits will be
received.  Further, hydraulic fracturing, the process used for releasing natural
gas from shale rock, has recently come under increased scrutiny and could be the
subject of further regulation that could impact the timing and cost of
development.


Exploration activities are subject to certain environmental regulations which
may prevent or delay the commencement or continuance of our operations.


In general, our exploration activities are subject to certain federal, state and
local laws and regulations relating to environmental quality and pollution
control. Such laws and regulations increase the costs of these activities and
may prevent or delay the commencement or continuance of a given operation.
Compliance with these laws and regulations has not had a material effect on our
operations or financial condition to date. Specifically, we are subject to
legislation regarding emissions into the environment, water discharges and
storage and disposition of hazardous wastes. In addition, legislation has been
enacted which requires well and facility sites to be abandoned and reclaimed to
the satisfaction of state authorities. However, such laws and regulations are
frequently changed and we are unable to predict the ultimate cost of compliance.
Generally, environmental requirements do not appear to affect us any differently
or to any greater or lesser extent than other companies in the industry.


With the introduction of the Kyoto Protocol, oil and gas producers may be
required to reduce greenhouse gas emissions. This could result in, among other
things, increased operating and capital expenditures for those producers. This
could also make certain production of crude oil or natural gas by those
producers uneconomic, resulting in reductions in such production.


We are not fully insured against all possible environmental risks.


Exploratory drilling involves many risks and we may become liable for pollution
or other liabilities which may have an adverse effect on our financial position.


Drilling operations generally involve a high degree of risk. Hazards such as
unusual or unexpected geological formations, power outages, labor disruptions,
blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate
machinery, equipment or labor, and other risks are involved. We may become
subject to liability for pollution or hazards against which we cannot adequately
insure or for which we may elect not to insure. Incurring any such liability may
have a material adverse effect on our financial position and operations.


Any change in government regulation and/or administrative practices may have a
negative impact on our ability to operate and on our profitability.


The laws, regulations, policies or current administrative practices of any
government body, organization or regulatory agency in the U.S. may be changed,
applied or interpreted in a manner which will fundamentally alter our ability to
carry on our business. The actions, policies or regulations, or changes thereto,
of any government body or regulatory agency, or other special interest groups,
may have a detrimental effect on us. Any or all of these situations may have a
negative impact on our ability to operate and/or our profitability.


No assurance can be given that defects in our title to natural gas and oil
interests do not exist.


Title to natural gas and oil interests is often not possible to determine
without incurring substantial expense. An independent title review was completed
with respect to certain of the more valuable natural gas and oil rights acquired
by us and the interests in natural gas and oil rights owned by us. Also, legal
opinions have been obtained with respect to the spacing units for the wells
which have been drilled to date and which have been operated by us.


However, no assurance can be given that title defects do not exist. If a title
defect does exist, it is possible that we may lose all or a portion of the
properties to which the title defect relates. Our actual interest in certain
properties may therefore vary from our records.
 
 
12

--------------------------------------------------------------------------------

 

Risks Relating to our Common Stock


If we fail to remain current in our reporting requirements, we could be removed
from the OTC Bulletin Board which would limit the ability of broker-dealers to
sell our securities and the ability of stockholders to sell their securities in
the secondary market.


Companies trading on the OTC Bulletin Board, such as us, must be reporting
issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and
must be current in their reports under Section 13, in order to maintain price
quotation privileges on the OTC Bulletin Board. If we fail to remain current on
our reporting requirements, we could be removed from the OTC Bulletin Board. As
a result, the market liquidity for our securities could be severely adversely
affected by limiting the ability of broker-dealers to sell our securities and
the ability of stockholders to sell their securities in the secondary market.


The market price for our common stock may be highly volatile.


The market price for our common stock may be highly volatile and could be
subject to wide fluctuations. Some of the factors that could negatively affect
such share price include:



 
·
actual or anticipated fluctuations in our quarterly results of operations;
 
·
liquidity;
 
·
sales of common stock by our shareholders;
 
·
changes in oil and natural gas prices;
 
·
changes in our cash flows from operations or earnings estimates;
 
·
publication of research reports about us or the exploration and production
industry generally;
 
·
increases in market interest rates which may increase our cost of capital;
 
·
changes in applicable laws or regulations, court rulings and enforcement and
legal actions;
 
·
changes in market valuations of similar companies;
 
·
adverse market reaction to any increased indebtedness we incur in the future;
 
·
additions or departures of key management personnel;
 
·
actions by our shareholders;
 
·
commencement of or involvement in litigation;
 
·
news reports relating to trends, concerns, technological or competitive
developments, regulatory changes and other related issues in our industry;
 
·
speculation in the press or investment community regarding our business;
 
·
general market and economic conditions; and
 
·
domestic and international economic, legal and regulatory factors unrelated to
our performance.



Financial markets have recently experienced significant price and volume
fluctuations that have affected the market prices of equity securities of
companies and that have, in many cases, been unrelated to the operating
performance, underlying asset values or prospects of such
companies.  Accordingly, the market price of our common stock may decline even
if our operating results, underlying asset values or prospects have not changed.
Additionally, these factors, as well as other related factors, may cause
decreases in asset values that are deemed to be other than temporary. 


We do not anticipate paying dividends on our common stock in the foreseeable
future.


We do not expect to declare or pay any cash or other dividends in the
foreseeable future on our common stock, as we intend to use cash flow generated
by operations to develop our business.


Our common stock is subject to the “penny stock” rules of the SEC and the
trading market in our securities is limited, which makes transactions in our
common stock cumbersome and may reduce the value of an investment in our common
stock.


The SEC has adopted Rule 3a51-1 which establishes the definition of a “penny
stock,” for the purposes relevant to us, as any equity security that (i) has a
market price of less than $5.00 per share or with an exercise price of less than
$5.00 per share, or (ii) is not registered on a national securities exchange or
listed on an automated quotation system sponsored by a national securities
exchange. For any transaction involving a penny stock, unless exempt, Rule 15g-9
of the Exchange Act requires:



 
·
that a broker or dealer approve a person’s account for transactions in penny
stocks; and
 
·
the broker or dealer receive from the investor a written agreement to the
transaction, setting forth the identity and quantity of the penny stock to be
purchased.



In order to approve a person’s account for transactions in penny stocks, the
broker or dealer must:



 
·
obtain financial information and investment experience objectives of the person;
and
 
·
make a reasonable determination that the transactions in penny stocks are
suitable for that person and the person has sufficient knowledge and experience
in financial matters to be capable of evaluating the risks of transactions in
penny stocks.

 
 
13

--------------------------------------------------------------------------------

 
 
The broker or dealer must also deliver, prior to any transaction in a penny
stock, a disclosure schedule prescribed by the SEC relating to the penny stock
market, which, in highlight form:



 
·
sets forth the basis on which the broker or dealer made the suitability
determination; and
 
·
attests that the broker or dealer received a signed, written agreement from the
investor prior to the transaction.



Disclosure also has to be made about the risks of investing in penny stocks in
both public offerings and in secondary trading, and about the commissions
payable to both the broker-dealer and the registered representative. Current
quotations for the securities and the rights and remedies and to be available to
an investor in cases of fraud in penny stock transactions. Finally, monthly
statements have to be sent disclosing recent price information for the penny
stock held in the account and information on the limited market in penny stocks.
Generally, brokers may be less willing to execute transactions in securities
subject to the “penny stock” rules. This may make it more difficult


Investors may be unable to enforce judgments against us and certain of our
directors and officers.


Certain of our directors and officers reside principally outside the U.S.
Because all or substantially all of the assets of these persons are located
outside the U.S., it may not be possible for you to effect service of process
within the U.S. upon us or those persons. Furthermore it may not be possible for
you to enforce judgments obtained in U.S. courts based upon the civil liability
provisions of the U.S. federal securities laws or other laws of the U.S. against
us or those persons.


The Nominated Director.


Upon the consummation of the Iroquois investment on March 3, 2010 the Company
amended its bylaws to provide the investor a "Nominated Director” and Mr. Robert
Bensh is currently that nomination. Under the amended bylaws, the Nominated
Director must be among the majority of directors to approve certain company
actions, including (i) the Company's or Subsidiary's annual budget; (ii)
acquisition or disposition of material assets, outside the ordinary course of
business; (iii) formation or dissolution of the Company or Subsidiary; (iv)
expenditure of or incurring of an obligation of $20,000 or more for a single
purpose during any consecutive twelve month period unless such expenditure has
been approved in a budget approved by the board of directors of the Company or
Subsidiary ("single purpose" may include an approved general plan of operations
relating to oil and gas production and shall not be a reference to the
engagement of any single vendor in connection with such approved general plan of
operations relating to oil and gas production), provided such expenditure has
been approved in a budget approved by the board of directors of the Company and
Subsidiary, as applicable; (v) open or close any account with any financial
institution; (vi) initiation or settlement of any litigation, arbitration or
judicial proceeding; and (vii) the issuance of any equity of the Company or
right to receive or acquire any equity of the Company, or modification of any of
the foregoing outstanding at any time. The Nominated Director bylaw provision
ceases to be effective when the notes are paid.
 
 
14

--------------------------------------------------------------------------------

 
 
Appendix 2


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED THEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE 1933 ACT) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.


SERIES X COMMON STOCK PURCHASE WARRANT


 GLEN ROSE PETROLEUM CORPORATION
                                                                                        

Warrant Shares: XII - ____         Issue Date:  ____ __, 2011

 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ________________ (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date that is 186 days after the Issue Date (the
“Initial Exercise Date”) and on or prior to the close of business on the second
anniversary of the Issue Date (the “Termination Date”) but not thereafter, to
subscribe for and purchase from Glen Rose Petroleum Corporation, a Delaware
corporation (the “Company”), up to ________ shares (the “Warrant Shares”) of the
Company’s common stock (the “Common Stock”).  The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 2(b).
 
Section 1.                      Definitions.  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in that certain
Application Form (the “Purchase Agreement”), dated the date hereof, between the
Company and the Holder.


Section 2.                      Exercise.


a)           Exercise of Warrant.  Subject to the provisions of Section 5
hereof, exercise of the purchase rights represented by this Warrant may be made,
in whole or in part, at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company of a duly
executed facsimile copy of the Notice of Exercise Form annexed hereto (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company); and, within 3 Trading Days of the date said Notice of Exercise is
delivered to the Company, the Company shall have received  payment of the
aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank.  Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within 3
Trading Days of the date the final Notice of Exercise is delivered to the
Company.  Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases.  The Company shall deliver any
objection to any Notice of Exercise Form within 1 Business Day of receipt of
such notice.  In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
b)           Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $0.45, subject to adjustment hereunder (the
“Exercise Price”).
 
c)           Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other person or entity acting as a group together with the Holder or any of the
Holder’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) exercise of the remaining, nonexercised portion of this
Warrant beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 2(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 2(c) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 2(c), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent periodic or annual report, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company’s Transfer Agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 2(c).  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2(c) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant.
 
 
16

--------------------------------------------------------------------------------

 
 
d)           Mechanics of Exercise.
 
i.           Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system and there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise within five (5) Trading Days from the delivery
to the Company of the Notice of Exercise Form, surrender of this Warrant (if
required) and payment of the aggregate Exercise Price as set forth above
(“Warrant Share Delivery Date”).  This Warrant shall be deemed to have been
exercised on the date the Exercise Price is received by the Company.  The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to paragraph (vi) below prior to the
issuance of such shares, have been paid. If the Company fails for any reason to
deliver to the Holder certificates evidencing the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the average of the Closing
Prices for the 5 Trading Days immediately preceding the date of the applicable
Notice of Election), $10 per Trading Day  for each Trading Day after such
Warrant Share Delivery Date until such certificates are delivered.
 
ii.           Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iii.           Rescission Rights.  If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or certificates representing the
Warrant Shares pursuant to paragraph (i) above by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.
 
iv.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
 
17

--------------------------------------------------------------------------------

 
 
v.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.
 
vi.           Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
vii.           Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
Section 3.                      Certain Adjustments.


a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (B) subdivides outstanding shares of
Common Stock into a larger number of shares, (C) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b)      Subsequent Equity Sales. Except in the case of any Exempt Issuance, if,
within one (1) year after the Issue Date of this Warrant, the Company or any of
the Subsidiaries, as applicable, at any time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition) any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share that is less than the then current Exercise Price
(such lower price, the “Base Share Price” and such issuances collectively, a
“Dilutive Issuance”), then the Exercise Price shall be reduced to a price equal
to the Base Share Price.
 
c)      For purposes hereof, “Exempt Issuance” shall mean the issuance of (a)
shares of Common Stock, options or other equity awards to employees,
consultants, officers or directors of the Company pursuant to any stock, option
or other equity compensation plan or arrangement or written consulting or
employment agreement as compensation, (b) securities upon the exercise or
exchange of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the Issue Date, provided that
such securities have not been amended since the Issue Date to increase the
number of such securities or to decrease the exercise price, exchange price or
conversion price of such securities, and (c) securities in connection with a
transaction in which a strategic investor participates, whether or not the same
results in a change of control of the Company, where “strategic investor” is
deemed to be an investor who has a business that will benefit directly or
indirectly by affiliation with the Company and its business and/or technology,
or any affiliate of such investor.
 
 
18

--------------------------------------------------------------------------------

 
 
d)           [RESERVED]
 
e)           [RESERVED]
 
f)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such merger, consolidation or disposition of assets by a holder of the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder’s right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(e) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
g)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
h)           Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.
 
i)           Notice to Holder.
 
i.           Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.           Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock; (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock; (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder is
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.                      Transfer of Warrant.


a)           Transferability.  Subject to the provisions of Section 5 hereof,
and subject to compliance with any applicable securities laws and the conditions
set forth in Section 4(d) hereof, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.  A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 
b)           New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to the provisions of Section 5 hereof, and subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the original Issue Date and shall be identical with this Warrant except
as to the number of Warrant Shares issuable pursuant thereto.
 
c)           Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
Section 5.                      Miscellaneous.


a)           No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(e) (i).
 
b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
 
20

--------------------------------------------------------------------------------

 
 
c)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
d)           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable, the Company shall obtain
all such authorizations or exemptions thereof, or consents thereto, as may be
necessary from any public regulatory body or bodies having jurisdiction thereof.


e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
f)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
 
g)           Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
 
21

--------------------------------------------------------------------------------

 
 
h)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, facsimile number +41
22 819 1996, Attention: Chief Financial Officer or such other facsimile number
or address as the Company may specify for such purposes by notice to the Holders
delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of such Holder appearing on the books of the Company, or if no
such facsimile number or address appears on the books of the Company, at the
principal place of business of the Holders.  Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section prior to 5:30 p.m.
(New York City time) on any date, (ii) the date immediately following the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section between 5:30 p.m. and 11:59 p.m.
(New York City time) on any date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.
 
i)           Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
j)           Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)       Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by the Holder or holder of Warrant Shares. This Warrant may not be
assigned or otherwise transferred prior to the date that is 186 days after the
Issue Date, except to the heirs of the Holder, and except that this Warrant and
the common stock to be issued upon the exercise of this Warrant may be pledged
in connection with a bona fide margin account or other loan secured by this
Warrant or the common stock to be issued upon the exercise of this Warrant.
 
l)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holders of at least 67% of the Warrants then outstanding, except as to the
Exercise Price or the Termination Date, which may not be amended or waived as to
this Warrant without the consent of the Holder of this Warrant.
 
m)           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
n)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be executed by its officer thereunto duly authorized as of the date first above
indicated.

 

  GLEN ROSE PETROLEUM CORPORATION          
 
By:
        Name: Andrew Taylor-Kimmins       Title:  Chief Executive Officer      
   

 
 
23

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


TO:           GLEN ROSE PETROLEUM CORPORATION


(1)      The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Common Stock Purchase Warrant
(only if exercised in full), and tenders herewith payment of the exercise price
in full, together with all applicable transfer taxes, if any.
 
Payment shall take the form of lawful money of the United States.
 
(2)      Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________




 
24

--------------------------------------------------------------------------------

 




ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Common
Stock Purchase Warrant and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.
 


_______________________________________________________________
 
 

 
Dated:  ______________, _______

 
 

   Holder’s Signature:  _____________________________          Holder’s
Address:   _____________________________           _____________________________
     

 


Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Common Stock Purchase Warrant, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank or trust
company.  Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Common Stock Purchase Warrant.


 
25

--------------------------------------------------------------------------------

 


 Appendix3


 
 
CERTIFICATE OF INCORPORATION OF GLEN ROSE PETROLEUM CORPORATION


CERTIFICATE OF MERGER OF GLEN ROSE PETROLEUM CORPORATION
 
ARTICLES OF MERGER OF UNITED HERITAGE CORPORATION A Utah Corporation (the
non-surviving corporation) and GLEN ROSE PETROLEUM CORPORATION A Delaware
Corporation
(the surviving corporation)
 
BYLAWS OF GLEN ROSE PETROLEUM CORPORATION
 
WRITTEN CONSENT TO ACTION OF THE BOARD OF DIRECTORS OF GLEN ROSE PETROLEUM
CORPORATION – AMENDMENT TO THE BYLAWS


 
26

--------------------------------------------------------------------------------

 
 
Appendix 4
REGULATION S PAGE FOR NON-U.S. PURCHASERS
 
The undersigned Purchaser (a “Reg S Person”) is not a U.S. Person as defined in
Section 904 of Regulation S promulgated under the Securities Act, and hereby
represents that the representations in paragraphs (1) through (9) are true and
correct with respect to such Reg S  Person.
 
(1)
Such Reg S Person acknowledges and warrants that (i) the issuance and sale to
such Reg S Person of the Securities is intended to be exempt from the
registration requirements of the Securities Act, pursuant to the provisions of
Regulation S; (ii) it is not a “U.S. Person,” as such term is defined in
Regulation S and herein, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions.  Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.

 
(2)
Such Reg S Person acknowledges and agrees that, pursuant to the provisions of
Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of six months from and
after the Closing Date, unless such Securities are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Securities.

 
(3)
Such Reg S Person consents to the placement of a legend on any certificate, note
or other document evidencing the Securities and understands that the Company
shall be required to refuse to register any transfer of Securities not made in
accordance with applicable U.S. securities laws.

 
(4)
Such Reg S Person is not a “distributor” of securities, as that term is defined
in Regulation S, nor a dealer in securities. Such Reg S Person is purchasing the
Securities as principal for its own account, for investment purposes only and
not with an intent or view towards further sale or distribution (as such term is
used in Section 2(11) of the Securities Act) thereof, and has not pre-arranged
any sale with any other purchaser and has no plans to enter into any such
agreement or arrangement.

 
(5)
Such Reg S Person is not an Affiliate of the Company nor is any Affiliate of
such Reg S Person an Affiliate of the Company. An “Affiliate” is an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (each of the
foregoing, a “Person”) that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Reg S Person, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such REg S Person will be deemed to be an Affiliate of such Reg S Person.

 
(6)
Such Reg S Person understands that the Securities have not been registered under
the Securities Act or the securities laws of any state and are subject to
substantial restrictions on resale or transfer.  The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.

 
(7)
Such Reg S Person acknowledges that the Securities may only be sold offshore in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available.  In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.

 
(8)
Such Reg S Person represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the offering of
the Securities, including: (a) the legal requirements within its jurisdiction
for the purchase of the Securities; (b) any foreign exchange restrictions
applicable to such purchase; (c) any governmental or other consents that may
need to be obtained; and (d) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Securities.  Such Reg S person’s subscription and payment for, and its
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the jurisdiction of its residence.

 
(9)
Such Reg S Person makes the representations, declarations and warranties as
contained in this Exhibit A-2 with the intent that the same shall be relied upon
by the Company in determining its suitability as a purchaser of such Securities.

 
 
 
 
Name of Purchaser (Print)         Name of Joint Purchaser (if any) (Print)   
 
 
 
     
Signature of Purchaser    
  Signature of Joint Purchaser (if any)      
 
 
 
Capacity of Signatory (for entities)   
  Date

                   

 
27

--------------------------------------------------------------------------------

 